Exhibit 10.11

SUSQUEHANNA BANCSHARES, INC.

KEY EMPLOYEE SEVERANCE PAY PLAN

AMENDED AND RESTATED–January 14, 2014



--------------------------------------------------------------------------------

ARTICLE I

PURPOSE OF PLAN

Section 1.01 Purpose of the Plan. The Susquehanna Bancshares, Inc. Key Employee
Severance Pay Plan, as set forth herein, is intended to alleviate financial
hardships which may be experienced by senior executives and other key employees
of Susquehanna Bancshares, Inc. and its Affiliates whose employment is
terminated under specified circumstances within one (1) year following a Change
of Control of the Company, and to reinforce and encourage the continued
attention and dedication of those senior executives and other key employees to
their assigned duties without distraction from a potential Change of Control of
the Company. The Plan is unfunded, has no trustee and is administered by the
Compensation Committee. The Plan is not intended to be an “employee pension
benefit plan” or a “pension plan” as defined in Section 3(2) of ERISA. Rather,
this Plan is intended to meet the criteria set forth in 29 C.F.R. § 2510.3-2(b)
for a “severance pay plan” that is an “employee welfare benefit plan” within the
meaning of Section 3(1) of ERISA and is to be administered as a “top-hat”
welfare plan exempt from the substantive requirements of ERISA. The severance
payments provided under the Plan are intended to meet the requirements of the
“short-term deferral exception” under Treas. Reg. section 1.409A-1(b)(4), the
“separation pay exception” under Treas. Reg. section 1.409A-1(b)(9)(iii) and
benefits provided under the Plan are intended to be provided in a manner that
either complies with or meets and applicable exception under section 409A of the
Code. In return for the payments and benefits provided to the Participants under
the Plan, each Participant agrees that he or she will not compete with the
Company and its Affiliates or solicit the customers and employees of the Company
and its Affiliates under the circumstances described in Article VII of this Plan
document.

Section 1.02 Restatement of Plan. This amended and restated Plan amends and
replaces the earlier Plan dated January, 1999 as well as the First Amendment
dated May 26, 2000, the Second Amendment dated February 22, 2001, the Amended
and Restated Plan dated April 20, 2005, the Amended and Restated Plan dated
October 18, 2006, the Amended and Restated Plan dated December 12, 2007, the
Amended and Restated Plan dated January 1, 2009, and the Amended and Restated
Plan dated June 14, 2012.

ARTICLE II

DEFINITIONS

Section 2.01 “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under
the Exchange Act.

Section 2.02 “Beneficial Owner” of any securities shall mean:

(i) that such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants or options, or otherwise;
provided, however, that a Person shall not be deemed the “Beneficial Owner” of
securities tendered pursuant to a tender or exchange offer made by such Person
or any of such Person’s Affiliates or Associates until such tendered securities
are accepted for payment, purchase or exchange;

(ii) that such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right to vote or dispose of or has “beneficial ownership”
of (as determined pursuant to Rule 13d-3 of the General Rules and Regulations
under the Exchange Act), including without limitation pursuant to any agreement,
arrangement or understanding, whether or not in writing; provided, however, that
a Person shall not be deemed the “Beneficial Owner” of any security under this
subsection (ii) as a result of an oral or written agreement, arrangement or
understanding to vote such security if such agreement, arrangement or
understanding (A) arises solely from a revocable proxy given in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
applicable provisions of the General Rules and Regulations under the Exchange
Act, and (B) is not then reportable by such Person on Schedule 13D under the
Exchange Act (or any comparable or successor report); or

(iii) where voting securities are beneficially owned, directly or indirectly, by
any other Person (or any Affiliate or Associate thereof) with which such Person
(or any of such Person’s Affiliates or Associates) has any agreement,
arrangement or understanding (whether or not in writing) for the purpose of
acquiring, holding, voting (except pursuant to a revocable proxy as described in
the proviso to subsection (ii) above) or disposing of any voting securities of
the Company;

provided, however, that nothing in this section shall cause a Person engaged in
business as an underwriter of securities to be the “Beneficial Owner” of any
securities acquired through such Person’s participation in good faith in a firm
commitment underwriting until the expiration of forty (40) days after the date
of such acquisition.



--------------------------------------------------------------------------------

Section 2.03 “Benefit” or “Benefits” shall mean the payments and benefits that a
Participant is eligible to receive pursuant to Article V of the Plan.

Section 2.04 “Board of Directors” shall mean the Board of Directors of the
Company.

Section 2.05 “Change of Control” shall be deemed to have taken place if any of
the following occurs:

(i) any Person is or becomes the Beneficial Owner of securities of the Company
(not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its subsidiaries) representing
25% or more of either the then outstanding shares of stock of the Company or the
combined voting power of the Company’s then outstanding securities;

(ii) during any period of 24 consecutive months during the existence of the Plan
commencing on or after the date hereof, the individuals who, at the beginning of
such period, constitute the Board of Directors (the “Incumbent Directors”) cease
for any reason other than death to constitute at least a majority thereof;
provided that a director who was not a director at the beginning of such
24-month period shall be deemed to have satisfied such 24-month requirement (and
be an Incumbent Director) if such director was elected by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors either actually (because they were
directors at the beginning of such 24-month period) or by prior operation of
this clause (ii);

(iii) the consummation of a merger or consolidation of the Company with any
other corporation other than (A) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) at least 60% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the beneficial owner, as
defined in clause (a), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its subsidiaries) representing 40% or more
of either the then outstanding shares of stock of the Company or the combined
voting power of the Company’s then outstanding securities; or

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 60% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportion as their ownership of the Company immediately prior to such sale.

Upon the occurrence of a Change of Control, no subsequent event or condition
shall constitute a Change of Control for purposes of the Plan, with the result
that there can be no more than one Change of Control hereunder. Notwithstanding
the foregoing, the Compensation Committee may modify the definition of Change of
Control as the Compensation Committee deems appropriate to comply with section
409A of the Code.

Section 2.06 “Code” shall mean the Internal Revenue Code of 1986, as amended and
the regulations promulgated thereunder.

Section 2.07 “Company” shall mean Susquehanna Bancshares, Inc., or any successor
thereto.

Section 2.08 “Compensation” shall mean one hundred ten percent (110%) of the
Participant’s annual base salary, determined as the greater of (a) the rate of
the Participant’s annual base salary in effect on the first day of the calendar
quarter immediately preceding a Change of Control or (b) the rate of the
Participant’s annual base salary in effect on the first day of the calendar
quarter immediately preceding his or her Termination following a Change of
Control.

Section 2.09 “Compensation Committee” shall mean the Compensation Committee of
the Board of Directors, or such other committee as may be designated by the
Board of Directors to perform the duties of the Compensation Committee.

Section 2.10 “Competitor” means any person (including a Participant), legal
entity, business or activity which is in competition with any services or
financial products sold, or any business or activity engaged in, by the Company
or any Affiliate within an area of 50 miles of any office or facility of the
Company or any Affiliate in which the Company or any Affiliate has operations at
the time the Participant ceases to be employed by, or provided service to, the
Company; provided, that such business or activity is substantially similar to
the business or activity in which the Participant is engaged while employed by,
or providing service to, the Company or any Affiliate.



--------------------------------------------------------------------------------

Section 2.11 “Employer” means the Company or Affiliate by which a Participant is
employed.

Section 2.12 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended and the regulations promulgated by the Department of Labor
thereunder.

Section 2.13 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

Section 2.14 “Non-Competition Period” shall mean the three (3), six (6), nine
(9), or twelve (12) month period following a Participant’s Termination following
a Change of Control, as set forth below, provided, however, that if a
Participant has a Termination following a Change of Control and is not paid
Compensation as set forth in Section 5.01, the Non-Competition Period shall be
zero (0) months.

 

Amount of Compensation for which the Participant
is Eligible Under Section 5.01

  Length of Non-Competition Period

One-half times Compensation

  Three (3) months

One times Compensation

  Six (6) months

One and one-half times Compensation

  Nine (9) months

Two times Compensation

  Twelve (12) months

Section 2.15 “Non-Solicitation Period” shall mean the twelve (12) month period
following a Participant’s Termination of Employment within the one (1) year
period following a Change of Control for any reason, even if a Participant has a
Termination of Employment within the one (1) year period following a Change of
Control and is not paid Compensation as set forth in Section 5.01.

Section 2.16 A “Notice of Termination” shall mean a written notice which,

 

  (a) if the Termination of Employment is initiated by the Employer as provided
in Section 2.23(i):

 

  (i) indicates the specific termination provision in this Plan relied upon,

 

  (ii) briefly summarizes the facts and circumstances deemed to provide a basis
for termination of the Participant’s employment under the provision so
indicated, and

 

  (iii) if the Termination Date is other than the date of receipt of such
notice, specifies the Termination Date (which date shall not be more than
fifteen (15) days after the giving of such notice).

 

  (b) if the Termination of Employment is initiated by the Participant as
provided in Section 2.23(ii),

 

  (i) is provided within thirty (30) days after the event giving rise to the
Termination of Employment for Good Reason occurs,

 

  (ii) indicates the specific termination provision in this Plan relied upon,

 

  (iii) briefly summarizes the facts and circumstances deemed to provide a basis
for the Termination of Employment for Good Reason under the provision so
indicated, and

 

  (iv) specifies the Termination Date, subject to the Employer’s right to cure
the facts and circumstances giving rise to the Participant’s right to resign for
Good Reason as described below.

A Notice of Termination provided under this Section 2.16(b) shall become
effective on the fifteenth (15th) day following the expiration of the thirty
(30) days period following the date of the Notice of Termination only if the
circumstances giving rise to the Termination of Employment for Good Reason (if
susceptible to correction) are not corrected by the Employer within thirty
(30) days following the date of such Notice of Termination. If the Employer does
not correct the ground(s) for resignation for Good Reason during the thirty
(30) day period following the date of the Participant’s Notice of Termination,
the Participant’s Termination of Employment for Good Reason shall become
effective on the fifteenth (15th) day following the expiration of the thirty
(30) day cure period.

 

  (c) if the Termination of Employment is initiated by the Participant other
than as provided in Section 2.23(ii),

 

  (i) specifies the Termination Date, and



--------------------------------------------------------------------------------

  (ii) is provided at least sixty (60) days prior to the Termination Date.

Section 2.17 “Participant” shall mean any senior executive or other key employee
of the Company or any Affiliate who is approved as eligible to participate in
the Plan.

Section 2.18 “Person” shall mean any individual, firm, corporation, partnership
or other entity.

Section 2.19 “Plan” shall mean the Susquehanna Bancshares, Inc. Key Employee
Severance Pay Plan, as set forth herein, and as the same may from time to time
be amended.

Section 2.20 “Subsidiary” shall have the meaning ascribed to such term in Rule
12b-2 of the General Rules and Regulations under the Exchange Act.

Section 2.21 “Termination Date” shall mean the date of receipt of the Notice of
Termination described in Article IV hereof or any later date specified therein,
as the case may be.

Section 2.22 “Termination of Employment” shall mean the termination of the
Participant’s actual employment relationship with the Employer.

Section 2.23 “Termination following a Change of Control” shall mean a
Termination of Employment within one (1) year following a Change of Control
either:

 

  (i) initiated by the Employer for any reason other than (a) the Participant’s
continuous illness, injury or incapacity for a period of twelve (12) consecutive
months or (b) for “cause,” which shall mean misappropriation of funds, habitual
insobriety, substance abuse, conviction of a crime involving moral turpitude, or
gross negligence in the performance of duties, which gross negligence has had a
material adverse effect on the business, operations, assets, properties or
financial condition of the Company and its Subsidiaries taken as a whole; or

 

  (ii) initiated by the Participant upon one or more of the following
occurrences, each of which shall constitute “Good Reason”:

 

  (A) any change resulting in a material diminution by the Employer of the
authority, duties or responsibilities of the Participant;

 

  (B) any removal by the Employer of the Participant from the employment grade,
compensation level or officer positions which the Participant holds as of the
Change of Control except in connection with promotions to higher office;
provided that such removal results in a material diminution of the Participant’s
authority, duties or responsibilities;

 

  (C) a material change in the geographic location of the Participant’s
principal business location that results in the requirement that the Participant
undertake business travel (or commuting in excess of fifty (50) miles each way)
to an extent substantially greater than is reasonable and customary for the
position the Participant holds.

ARTICLE III

PARTICIPANTS

The Compensation Committee shall from time to time nominate employees of the
Company or any Affiliate to be Participants in the Plan. Unless the Compensation
Committee determines otherwise, any employee nominated to become a Participant
in the Plan must accept participation and agree to the terms, conditions and
restrictions contained in the Plan within thirty (30) days of receiving such
written notification from the Company or such nomination to become a Participant
in the Plan will be void and of no effect. Notwithstanding the foregoing, if a
Change of Control occurs during the foregoing thirty (30) day period, such
period will automatically be reduced such that a nominated employee must accept
participation in the Plan on or before the fifth day preceding the date of the
Change of Control or such nomination to become a Participant in the Plan will be
void and of no effect.



--------------------------------------------------------------------------------

ARTICLE IV

NOTICE OF TERMINATION

Any Notice of Termination for (i) a Termination following a Change of Control or
(ii) pursuant to Section 2.16(c), shall meet the applicable requirements of
Section 2.16 and be communicated to the other party in accordance with
Section 10.05 hereof.

ARTICLE V

BENEFIT

Section 5.01 Amount of Immediate Cash Benefit. Upon a Participant’s Termination
following a Change of Control, the Company shall pay the Participant an amount
equal to (i) one-half times his or her Compensation, (ii) one times his or her
Compensation, (iii) one and one-half times his or her Compensation, or (iv) two
times his or her Compensation, in a lump sum within fifteen (15) days after the
Termination Date, subject to the Participant’s execution and non-revocation of
the release described in Section 6.06. The determination of whether a
Participant shall be entitled to receive one-half, one, one and one-half, or two
times his or her Compensation shall be in the sole discretion of the
Compensation Committee in accordance with Article III of this Plan.

Section 5.02 Life and Accidental Death and Dismemberment Insurance. Upon a
Participant’s Termination following a Change of Control, the Employer shall pay
the Participant a lump sum cash payment equal to the monthly premium cost (less
any Participant portion of such premium cost) the Employer would have paid for
coverage under the applicable life insurance and accidental death and
dismemberment insurance policy(ies) which insured Participant during the term of
Participant’s employment for one (1) year, subject to the Participant’s
execution and non-revocation of the release described in Section 6.06. This
amount is subject to federal, state, and local tax withholdings.

Section 5.03 Short-Term Disability Insurance. Upon a Participant’s Termination
following a Change of Control, the Employer shall pay the Participant a lump sum
cash payment equal to the monthly premium cost (less any Participant portion of
such premium cost) the Employer would have paid for coverage under the
applicable short-term disability insruance policy(ies) which insured Participant
during the term of Participant’s employment for one (1) year, subject to the
Participant’s execution and non-revocation of the release described in
Section 6.06. This amount is subject to federal, state, and local tax
withholdings.

Section 5.04 Additional Benefits. For a period of one (1) year beginning on the
Participant’s Termination Date and ending on the one (1) year anniversary of the
Participant’s Termination Date, the Participant shall be entitled to participate
in the employee benefits listed below, in the form and manner set forth below:

(i) provided that the Participant is eligible for and timely elects COBRA
continuation coverage under the Employer’s group health plan, the Employer will
reimburse Participant for the monthly COBRA cost of continued coverage under
such plan for the Participant, and, where applicable, the Participant’s spouse
and dependents, less the amount that Participant would be required to contribute
for such health coverage if Participant were an active employee of the Company.
The Participant shall submit appropriate evidence of each such expense within
sixty (60) days after his receipt of the invoice or billing statement for such
expense, and the Employer shall provide the Participant with the requisite
reimbursement on the next payroll date thereafter. The monthly reimbursements
described in this clause (i) shall (a) commence within sixty (60) days after the
Participant’s Termination Date, subject to the Participant’s execution and
non-revocation of the release described in Section 6.06, and (b) run
concurrently with the COBRA health care continuation coverage period under
section 4980B of the Code. Notwithstanding the foregoing, the Company reserves
the right to restructure the foregoing continued coverage arrangement in any
manner reasonably necessary or appropriate to avoid penalties or negative tax
consequences to the Company or the Participant, as determined by the Company in
its sole and absolute discretion.

(ii) RESERVED

Section 5.05 Other Payments. The Benefits due under this Article V shall be in
addition to and not in lieu of any payments or benefits due to the Participant
under any other plan, policy or program of the Employer, except that if a
Participant receives Benefits under this Plan following a Change of Control, the
Participant shall not be entitled to receive additional payments as a result of
the same Change of Control under the Employer’s severance pay plan for
employees.

Section 5.06 Payment Delay Under Section 409A. Notwithstanding any provision of
this Plan to the contrary, if, at the time of the Participant’s Termination of
Employment, the Company has securities which are publicly traded on an
established securities market and the Participant is a “specified employee” (as
such term is defined in section 409A of the Code) and it is necessary to
postpone the commencement of any payments or benefits otherwise payable under
the Plan as a result of the Participant’s Termination of Employment to prevent
any accelerated or additional tax under section 409A of the Code, then the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to the
Participant) that are not otherwise paid within the “short-term deferral
exception” and the “separation pay exception” under Treas. Reg. sections
1.409A-1(b)(4) and 1.409A-1(b)(9)(iii), will be postponed until the first
payroll date that occurs after the date that is six (6) months following the
Participant’s “separation of service” (within the meaning of such term under
section 409A of the Code) with



--------------------------------------------------------------------------------

the Company. If any payments are postponed due to such requirements, such
postponed amounts will be paid in a lump sum to the Participant on the first
payroll date that occurs after the date that is six (6) months following the
Participant’s “separation of service” with the Company. If the Participant dies
during the postponement period prior to the payment of postponed amount, the
amounts withheld on account of section 409A of the Code shall be paid to the
personal representative of the Participant’ s estate within sixty (60) days
after the date of the Participant’s death. A “specified employee” shall mean an
employee who, at any time during the twelve (12) month period ending on the
identification date, is a “specified employee” under section 409A of the Code,
as determined by the Compensation Committee or its designee. The determination
of specified employees, including the number and identity of persons considered
specified employees and the identification date, shall be made by the
Compensation Committee or its designee in accordance with the provisions of
sections 416(i) and 409A of the Code.

ARTICLE VI

ENFORCEMENT AND REMEDIES

Section 6.01 Interest. In the event that the Employer shall fail or refuse to
make payment of any amounts or provide any other Benefits due the Participant
under Article V hereof within the respective time periods provided therein, for
any reason other than on account of the six (6) month delay provided in
Section 5.06, the Employer shall pay to the Participant, in addition to the
payment of any other sums provided in this Plan, interest, compounded daily, on
any amount remaining unpaid (including the amount of any other Benefit due but
unpaid) from the date payment is required under Article V, as appropriate, until
paid to the Participant, at the rate from time to time announced by Chase
Manhattan Company as its “prime rate” plus two percent (2%), each change in such
rate to take effect on the effective date of the change in such prime rate.

Section 6.02 Expenses. It is the intent of the Company that the Participant not
be required to incur any expenses associated with the successful enforcement of
his rights under this Plan by arbitration, litigation or other legal action
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to the Participant hereunder. Accordingly, the
Company shall pay the Participant on demand the amount necessary to reimburse
the Participant in full for all expenses (including reasonable attorneys’ fees
and legal expenses) incurred by the Participant in successfully enforcing any of
the obligations of the Company under this Plan.

Section 6.03 No Mitigation. The Participant shall not be required to mitigate
any Benefit provided for in this Plan by seeking other employment or otherwise,
nor shall any Benefit provided for herein be reduced by any compensation earned
or benefit received through other employment or otherwise.

Section 6.04 No Set-Off. The Employer’s obligation to make the payments provided
for in this Plan and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Employer may have
against the Participant or others.

Section 6.05 Taxes. Any payment required under this Plan shall be subject to all
requirements of the law with regard to the withholding of taxes, filing, making
of reports and the like, and the Employer shall use its best efforts to satisfy
promptly all such requirements.

Section 6.06 Acknowledgment; Release. Prior to receiving any lump sum payments
to which the Participant is entitled under this Plan, the Participant will be
required to sign an acknowledgment of receipt and release of claims in a form
acceptable to the Company.

ARTICLE VII

NON-COMPETITION AND NON-SOLICITATION COVENANTS

Section 7.01 Non-Competition. While a Participant is employed by the Company or
an Affiliate; and, during the applicable Non-Competition Period following
Termination following a Change of Control, the Participant shall not, without
the Company’s prior written consent, directly for himself or any third party,
become engaged in any business or activity with a Competitor. This provision
shall not restrict the Participant from owning or investing in publicly traded
securities of financial institutions, so long as the Participant’s aggregate
holdings in any financial institution do not exceed ten percent (10%) of the
outstanding capital stock of such institution.

Section 7.02 Non-Solicitation of Customers and Prospects. While a Participant is
employed by the Company or an Affiliate; and, during the applicable
Non-Solicitation Period following Termination of Employment within the one
(1) year period following a Change of Control for any reason, including a
Termination of Employment within the one (1) year period following a Change of
Control where a Participant is not paid Compensation as set forth in
Section 5.01; the Participant will not solicit any person who was a



--------------------------------------------------------------------------------

customer of the Company or any Affiliate, which the Participant had direct or
indirect contact, during the last five years of the Participant’s employment
with the Company or an Affiliate, to become or be retained as a customer of a
Competitor, or solicit on behalf of a Competitor potential customers who are or
were identified through leads developed during the last three years of the
Participant’s employment with the Company or any Affiliate, or otherwise divert
or attempt to divert to a Competitor any existing business of the Company or any
Affiliate.

Section 7.03 Non-Solicitation of Employees. While a Participant is employed by
the Company or an Affiliate; and, during the applicable Non-Solicitation Period
following Termination of Employment within the one (1) year period following a
Change of Control for any reason, including a Termination of Employment within
the one (1) year period following a Change of Control where a Participant is not
paid Compensation as set forth in Section 5.01; the Participant will not,
directly for him or herself or any third party, solicit, induce, recruit or
cause another person in the employment of the Company or any Affiliate to
terminate his or her employment for the purposes of joining, associating, or
becoming employed with any business or activity which is in competition with any
services or financial products sold, or any business or activity engaged in, by
Company or any Affiliate.

Section 7.04 Enforcement. The Participant understands that in the event of a
violation of any provision of this Article, the Company or any Affiliate shall
have the right to seek injunctive relief, in addition to any other existing
rights provided in the Plan or by operation of law, without the requirement of
posting bond. The remedies provided in this section shall be in addition to any
legal or equitable remedies existing at law or provided for in any other
agreement between the Participant, the Company or any Affiliate, and shall not
be construed as a limitation upon, or as an alternative or in lieu of, any such
remedies. If any provisions of this section shall be determined by a court of
competent jurisdiction to be unenforceable in part by reason of it being too
great a period of time or covering too great a geographical area, it shall be in
full force and effect as to that period of time or geographical area determined
to be reasonable by the court.

ARTICLE VIII

AMENDMENT AND TERMINATION

Section 8.01 Amendment, Suspension and Termination. The Company, acting through
the Compensation Committee, retains the right, at any time and from time to time
prior to a Change of Control, to amend, suspend or terminate the Plan in whole
or in part, for any reason, and without either the consent of, or the prior
notification to, any Participant. No such amendment, suspension or termination
shall be permitted upon or after a Change of Control. No such amendment shall
give the Company the right to recover any amount paid to a Participant prior to
the date of such amendment or to cause the cessation and discontinuance of
Benefits to any person or persons under the Plan already receiving Benefits.

ARTICLE IX

CLAIMS PROCEDURES

Section 9.01 Application for Benefits. Each Participant believing
himself/herself eligible for Benefits under this Plan may apply for such
Benefits by filing with the Compensation Committee a written request for
Benefits, which request may comprise a Notice of Termination delivered by the
Participant.

Section 9.02 Appeals of Denied Claims for Benefits. In the event that any claim
for Benefits is denied in whole or in part, the Participant (or beneficiary, if
applicable) whose claim has been so denied shall be notified of such denial in
writing by the Compensation Committee. The notice advising of the denial shall
specify the reason or reasons for denial, make specific reference to pertinent
Plan provisions, describe any additional material or information necessary for
the claimant to perfect the claim (explaining why such material or information
is needed), and shall advise the Participant of the procedure for the appeal of
such denial, including a statement of the Participant’s right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on appeal. All appeals shall be made by the following procedure:

(a) The Participant whose claim has been denied shall file with the Compensation
Committee a notice of desire to appeal the denial. Such notice shall be filed
within sixty (60) days of notification by the Compensation Committee of claim
denial, shall be made in writing, and shall set forth all of the facts upon
which the appeal is based.

(b) The Compensation Committee shall, within thirty (30) days of receipt of the
Participant’s notice of appeal, establish a hearing date on which the
Participant may make an oral presentation to the Compensation Committee in
support of his/her appeal. The Participant shall be given not less than ten
(10) days notice of the date set for the hearing.

(c) The Compensation Committee shall consider the merits of the claimant’s
written and oral presentations, the merits of any facts or evidence in support
of the denial of benefits, and such other facts and circumstances as the
Compensation Committee shall deem relevant. If the claimant elects not to make
an oral presentation, such election shall not be deemed adverse to his/her
interest, and the Compensation Committee shall proceed as set forth below as
though an oral presentation of the contents of the claimant’s written
presentation had been made.



--------------------------------------------------------------------------------

(d) The Compensation Committee shall render a determination upon the appealed
claim, within sixty (60) days of the hearing date, which determination shall be
accompanied by a written statement setting forth the specific reasons for the
decision, written in a manner calculated to be understood by the Participant,
specific references to the pertinent Plan provisions on which the decision is
based, reference to the Participant’s right to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits and statement regarding the
Participant’s right to bring a civil action under section 502(a) of ERISA.

ARTICLE X

MISCELLANEOUS

Section 10.01 Nonalienation of Benefits. None of the payments, Benefits or
rights of any Participant shall be subject to any claim of any creditor, and, in
particular, to the fullest extent permitted by law, all such payments, Benefits
and rights shall be free from attachment, garnishment, trustee’s process, or any
other legal or equitable process available to any creditor of such Participant.
No Participant shall have the right to alienate, anticipate, commute, pledge,
encumber or assign any of the Benefits or payments which he/she may expect to
receive, contingently or otherwise, under this Plan.

Section 10.02 No Contract of Employment. Neither the establishment of the Plan,
nor any modification thereof, nor the payment of any Benefits shall be construed
as giving any Participant, or any person whosoever, the right to be retained in
the service of the Employer, and all Participants shall remain subject to
discharge to the same extent as if the Plan had never been adopted.

Section 10.03 Severability of Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and this Plan shall be construed and
enforced as if such provisions had not been included.

Section 10.04 Successors, Heirs, Assigns, and Personal Representatives. This
Plan shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties, including each Participant, present and future. The
Company shall require any successor or successors (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company, or a division thereof, to acknowledge
expressly that this Plan is binding upon and enforceable against the Company in
accordance with the terms hereof, and to become jointly and severally obligated
with the Company to perform this Plan in the same manner and to the same extent
that the Company would be required to perform if no such succession or
successions had taken place.

Section 10.05 Notice. Any Notice of Termination delivered pursuant to Article IV
shall be delivered, if by the Company or the Employer, to the Participant at his
or her last known address, and if by the Participant, to the Corporate Secretary
of the Company at the Company’s corporate headquarters, personally, by
registered or certified mail, return receipt requested, or by overnight express
courier service. Any such notice shall be deemed delivered and effective when
received in the case of personal delivery, five (5) days after deposit, postage
prepaid, with the U.S. Postal Service in the case of registered or certified
mail, or on the next business day in the case of overnight express courier
service.

Section 10.06 Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

Section 10.07 Gender and Number. Except where otherwise clearly indicated by
context, the masculine and the neuter shall include the feminine and the neuter,
the singular shall include the plural, and vice-versa.

Section 10.08 Unfunded Plan. The Plan shall not be funded. The Company may, but
shall not be required to, set aside or earmark an amount necessary to provide
the Benefits specified herein (including the establishment of trusts). In any
event, no Participant shall have any right to, or interest in, any assets of the
Company which may be applied by the Company to the payment of Benefits.

Section 10.09 Payments to Incompetent Persons, Etc. Any benefit payable to or
for the benefit of a minor, an incompetent person or other person incapable of
receipting therefore shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company and its Affiliates,
the Compensation Committee and all other parties with respect thereto.



--------------------------------------------------------------------------------

Section 10.10 Lost Payees. A Benefit shall be deemed forfeited if the
Compensation Committee is unable to locate a Participant to whom a Benefit is
due. Such Benefit shall be reinstated if application is made by the Participant
for the forfeited Benefit while this Plan is in operation and within three years
from the date of the Participant’s Termination Date.

Section 10.11 Controlling Law. This Plan shall be construed and enforced
according to the laws of the Commonwealth of Pennsylvania to the extent not
preempted by Federal law.

Section 10.12 Application of Section 409A of the Internal Revenue Code.

(a) The Plan shall be interpreted to avoid any penalty sanctions under Code
section 409A of the Code. If any payment or benefit cannot be provided or made
at the time specified herein without incurring sanctions under section 409A of
the Code, then such benefit or payment shall be provided in full at the earliest
time thereafter when such sanctions shall not be imposed. To the extent that any
provision of the Plan would cause a conflict with the requirements of section
409A of the Code, or would cause the administration of the Plan to fail to
satisfy the requirements of section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law. For purposes of
section 409A of the Code, all payments to be made upon a Termination of
Employment may only be made upon the Participant’s “separation from service”
(within the meaning of such term under section 409A of the Code), each payment
made under the Plan shall be treated as a separate payment, and the right to a
series of installment payments under the Plan shall be treated as a right to a
series of separate payments. In no event shall the Participant, directly or
indirectly, designate the calendar year of payment, except as permitted under
section 409A of the Code.

(b) All reimbursements and in kind benefits provided under the Plan shall be
made or provided in accordance with the requirements of section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement
shall be for expenses incurred during the Participant’s lifetime (or during a
shorter period of time specified in the Plan), (ii) the amount of expenses
eligible for reimbursement, or in kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused the Plan to be executed by its duly
authorized officers and its corporate seal to be affixed hereto as of the 14th
day of January, 2014.

SUSQUEHANNA BANCSHARES, INC.

 

Attest:     /s/ Carl D. Lundblad     By: /s/ William J. Reuter Secretary    